                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA,                           Case No. 0:18-cr-202-PJS-KMM

                     Plaintiff,

 v.                                                          ORDER

 CHRISTOPHER ALLEN SHIPTON,

                     Defendants.


      This matter is before the Court on Christopher Allen Shipton’s “Motion for a

Continuance and an Order Pursuant to Fed. R. Crim. P. 17(c).” ECF No. 40. For the

reasons set forth below, the motion is granted in part and denied in part.

I.    Introduction

      Mr. Shipton requests an extension of deadlines governing briefing and

evidentiary submissions related to his pending motion to suppress evidence. Mot. to

Suppress, ECF No. 20. He asserts that the additional time is needed so that his expert

witness, Tami Loehrs, has time to analyze forensic evidence and so that he can obtain

relevant documents from the Child Rescue Coalition (“CRC”). He also asks the Court

to authorize the issuance of a subpoena to the CRC pursuant to Federal Rule of

Criminal Procedure 17(c) for eleven categories of documents. See ECF No. 42,

Attach. 1.




                                           1
       The government opposes Mr. Shipton’s motion for several reasons. It argues

that: (1) Mr. Shipton has not shown that his proposed subpoena seeks relevant,

admissible, and specific evidence; (2) his expert’s expressed need for the information

sought in the subpoena is not credible given the criticism her opinions have received

in other cases; (3) he seeks information that is outside the scope of his motion to

suppress; and (4) allowing another continuance in this matter does not serve the

public’s interest in bringing this matter to a close through a speedy trial. See Gov’t’s

Resp., ECF No. 44. The government also argues that Mr. Shipton’s pending motion

has become a moving target, asserting that Mr. Shipton has yet to clearly identify the

precise conduct being challenged, and the constitutional basis for his argument.

       On February 27, 2019, the Court held a hearing on Mr. Shipton’s requests for

additional time and for a subpoena and heard arguments from both counsel about the

legal and practical issues raised by those requests. Following extensive discussion with

the Court, Mr. Shipton clarified that his Motion to Suppress alleges three different

ways in which law enforcement violated his Fourth Amendment rights. First,

Mr. Shipton argues that law enforcement violated his Fourth Amendment rights when

it used a modified peer-to-peer software program known as Round-Up Emule to

identify a hash value for suspected child pornography associated with his IP address.

Second, Mr. Shipton argues that CRC, a putative government actor in this context,

violated his Fourth Amendment rights by using significant computing power to

collect hash values for many other files associated with his IP address containing

                                             2
known or suspected child pornography. And third, he argues that CRC violated his

Fourth Amendment rights by storing information that they had gathered regarding his

computer files for an indeterminate period.1 Mr. Shipton argues that much of the

evidence against him is fruit of these unlawful violations of his reasonable expectation

of privacy.

II.   Analysis

      The Court concludes that Mr. Shipton has adequately supported his request for

a continuance and for permission to obtain some information from CRC pursuant to

a Rule 17(c) subpoena. However, the Court agrees with the government that the

proposed subpoena is too broad, seeking some information that is irrelevant to his

Fourth Amendment challenges and other information that could be more efficiently

obtained through testimony at a renewed evidentiary hearing. Accordingly, for the

reasons that follow, Mr. Shipton’s motion is granted in part.

      Continuance

      As the Court has previously observed, see Order (Jan. 25, 2019), ECF No. 36,

Mr. Shipton’s motion raises uniquely complicated frontier Fourth Amendment issues


1
       Unfortunately, because the electronic system in the undersigned’s courtroom
was not activated prior to the February 27, 2019 hearing, there is no audio recording
available. The Court’s summary of the Fourth Amendment challenges identified by
defense counsel during the hearing are, therefore, not taken verbatim from any digital
recording. However, the Court explored the precise nature of the challenges with
defense counsel at length and this summary accurately reflects the issues highlighted
during the hearing.


                                           3
regarding the government’s use of technology to investigate serious cyber offenses.2

This entitles Mr. Shipton to some leeway in creating the factual record upon which his

challenge is based. The Court also finds that the seriousness of the charges against

Mr. Shipton and the lengthy prison term he faces if convicted weigh in favor of

allowing the additional time he seeks. In addition, though the Court shares the

government’s concern that it has been difficult to pin down the precise nature of

Mr. Shipton’s challenge to the government’s investigation, that uncertainty has now

been resolved. Moreover, Mr. Shipton’s original expert witness became unavailable, in

part due to funding concerns created by the recent federal government shutdown.

The defense can hardly be blamed for the complications that have arisen from the

need to obtain a new expert in the middle of the proceedings while also trying to

determine exactly how the government conducted its investigation.


2
         The government argues that the issues raised by Mr. Shipton’s motion are less
cutting-edge than the Court has suggested, referring the Court to decisions from other
districts and even one Eighth Circuit case that explore and largely reject similar claims.
See, e.g., United States v. Stults, 575 F.3d 834 (8th Cir. 2009). However, this Court is
unaware of the Eighth Circuit or any court in this district addressing the specific
issues now being raised by Mr. Shipton. For instance, although the Stults court did
explore the constitutionality of law enforcement’s use of peer-to-peer software to
conduct undercover operations, it did not consider the software modified for law
enforcement that is at issue in this case. And while there are decisions from other
districts addressing the involvement of CRC in child pornography investigations, the
Court finds that these are often somewhat older cases (at least older in the fast-
moving world of cyber investigations) which deal with different types of technology
or different arguments. Of course, the Court agrees that those decisions will inform
its consideration of the merits of Mr. Shipton’s arguments, but it disagrees with any
suggestion that Mr. Shipton’s challenges should be treated as flying in the face of
settled authority.

                                            4
         For these reasons, Mr. Shipton’s request for a continuance is granted.

However, the mechanics of creating a complete record for purposes of deciding

Mr. Shipton’s suppression motion require some scheduling adjustments beyond

simply extending the time for submission of the anticipated legal memoranda. The

Court addresses those matters in the numbered paragraphs set out at the conclusion

of this Order.

         Rule 17(c) Subpoena

         In addition, the Court finds that Mr. Shipton has done enough, with respect to

certain subparts of his proposed subpoena, to satisfy the standard to obtain

information from a third party under Federal Rule of Criminal Procedure 17(c). For a

subpoena to properly issue under Fed. R. Crim. P. 17(c), it cannot be a general

“fishing expedition,” United States v. Nixon, 418 U.S. 683, 699 (1974), but instead, it

must identify with some specificity the information sought, and that information must

be relevant and admissible, see United States v. Stevenson, 727 F.3d 826, 831 (8th Cir.

2013).

         The Court finds that, given the Fourth Amendment challenges Mr. Shipton

identified during the February 27th hearing, three of the categories in his proposed

subpoena meet this standard. Specifically, Mr. Shipton will be permitted to serve a

Rule 17(c) subpoena duces tecum on CRC to obtain: (1) written agreements between

the Minneapolis Police Department and the CRC that were in effect in November

2016; (2) the user manual or similar guide provided to law enforcement for the

                                             5
version of the Child Protection System software used by the Minneapolis Police

Department in November 2016; and (3) documents evidencing the number, size and

processing ability of the computers/servers housed at the CRC in Florida. These

documents are identified with reasonable specificity and they can generally be

expected to have a bearing on the constitutional issues to be decided in connection

with Mr. Shipton’s pending motion to suppress. If Mr. Shipton determines that

additional information is necessary and relevant to the issues before the Court, it can

be more efficiently offered through live testimony than through document requests.

This Order permits Mr. Shipton to subpoena a CRC witness to provide such

testimony at an additional hearing.

                                       ORDER

      1.     Mr. Shipton’s “Motion for a Continuance and an Order Pursuant to Fed.

R. Crim. P. 17(c) (ECF No. 40) is GRANTED IN PART and DENIED IN

PART.

      2.     The deadlines currently established for submission of post-hearing

briefing on the suppression motion are vacated and continued until further notice

from the Court.

      3.     On or before March 4, 2019, Mr. Shipton shall serve a subpoena on the

Child Rescue Coalition seeking the following categories of information:

             a. written agreements between the Minneapolis Police Department and

                  the CRC that were in effect in November 2016;

                                           6
              b. the user manual or similar guide provided to law enforcement for the

                 version of the Child Protection System software used by the

                 Minneapolis Police Department in November 2016; and

              c. documents evidencing the number, size and processing ability of the

                 computers/servers housed at the CRC in Florida

      4.      Mr. Shipton may also subpoena the live testimony of a CRC witness for

the evidentiary hearing to be held in this matter in accordance with Paragraph 7 of

this Order.

      5.      On or before April 1, 2019, Mr. Shipton’s expert witness, Tami Loehrs,

shall complete any review of the relevant forensic evidence and prepare a written

report concerning the suppression issues raised in this matter, which Mr. Shipton shall

serve on the government.

      6.      On or before April 22, 2019, the government’s expert(s) shall prepare

any responsive report(s) and serve Mr. Shipton with a copy of each.

      7.      On May 7, 2019, at 9:00 AM, in Courtroom 8E in the United States

Courthouse, 300 South 4th Street, Minneapolis, MN 55415, the Court will hold an

evidentiary hearing on Mr. Shipton’s motion to suppress. On or before May 1, 2019,

the parties shall file concise pre-hearing briefs regarding the issues to be addressed

during the evidentiary hearing and the evidence expected to be offered by the parties.

      8.      The timing of post-hearing briefing will be discussed at the conclusion

of the May 7th evidentiary hearing.

                                            7
      9.     Based on the information provided during the February 27th hearing,

Mr. Shipton’s motion requesting a continuance, and the need to obtain a complete

record to allow the Court to properly address the suppression issues raised in this

matter, the Court finds that the ends of justice served by allowing the additional time

for Mr. Shipton to obtain additional information, for his expert to review forensic

evidence, and for the Court to conduct an evidentiary hearing outweigh the best

interest of the public and Mr. Shipton in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The

Court also notes that defense counsel confirmed at the February 27th hearing, at

which Mr. Shipton was present, that Mr. Shipton specifically requests time be

excluded from Speedy Trial Act computations in this case while his suppression

motion is litigated. Accordingly, the period from the date of this Order through May

6, 2019 shall be excluded from Speedy Trial Act computations.



 Date: March 1, 2019                           s/Katherine Menendez
                                               Katherine Menendez
                                               United States Magistrate Judge




                                           8
